 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREN FIELD, Trustee,                               No. 2:15-cv-00241-TLN-DB
12                       Plaintiff,
13           v.                                           SUPPLEMENTAL ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          To clarify, the Court supplements its previous order (ECF No. 182) as follows: It is

18   ordered that the Clerk of the Court disburse $36,892.77, which represents the total amount of

19   awarded attorneys’ fees, costs, and trustee’s fees, to Plaintiff from the money held on deposit in

20   the Court’s registry account.

21          IT IS SO ORDERED.

22   Dated: March 06, 2020

23

24

25                                     Troy L. Nunley
                                       United States District Judge
26
27

28
                                                         1
